Citation Nr: 1124727	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  07-10 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for anxiety.  


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1980 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for anxiety neurosis.  The Veteran was not notified of the August 1980 rating decision until March 2003, following which he filed a timely notice of disagreement (NOD) and substantive appeal to the Board.  

In July 2006 the Board remanded the Veteran's current claim for additional development.  In March 2009 the Board denied service connection for anxiety neurosis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a February 18, 2011 Memorandum Decision, vacated that part of the Board's March 2009 decision that found that the Veteran was not entitled to service connection for anxiety and remanded the claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the February 2011 Memorandum Decision the Court found that, in its March 2009 decision, the Board failed to discuss medical evidence indicating that the Veteran had an anxiety disorder prior to being diagnosed with post traumatic stress disorder (PTSD), and that the Board should consider whether a VA examination should be provided to determine whether the Veteran has had an anxiety disorder that is related to service during the pendency of his claim.  Finally, the Memorandum Decision notes that VA failed to assist the Veteran in obtaining service treatment records (STRs) from a mental health clinic in Fort Hood, Texas, in 1968.  

Thus, the Board must further remand this claim to the RO so that the Veteran can be provided with a VA examination and so that the RO can attempt to obtain any outstanding STRs.  






Accordingly, the case is REMANDED for the following action:

1.  Take all necessary actions to obtain any outstanding service treatment records, including records from a mental health clinic, from any facilities at Fort Hood, Texas, from the period of January 1, 1968 to December 31, 1968.   

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of his claimed anxiety.  The examiner is to determine whether the Veteran now has, or has had at any time since 1979, anxiety or any anxiety disorder.  As to any anxiety disorder indentified, the examiner is to provide an opinion as to whether it is at least as likely as not related to service.  

A complete rationale must be provided for all opinions.  The claim folder must be made available to the examiner for review in conjunction with the examination and the examiner must specifically discuss a June 1980 VA medical opinion of record.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


